                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH JUNIOR EVANS,                             Case No. 21-cv-04521-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was opened when plaintiff, a state prisoner proceeding pro se, wrote a

                                  14   letter to the court. In an effort to protect his rights, it was filed as a new case. Plaintiff

                                  15   was informed that he had not filed a complaint and was given twenty-eight days to do so.

                                  16   He also was sent a notice that he had not paid the filing fee or applied for leave to

                                  17   proceed in forma pauperis (“IFP”); again, he was allowed twenty-eight days to either pay

                                  18   the fee or file the application. Plaintiff has now filed a notice that he did not intend to

                                  19   initiate an action and seeks to dismiss this case. This case is therefore DISMISSED

                                  20   without prejudice pursuant to Fed. R. Civ. P. 41(a).

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 12, 2021

                                  23

                                  24                                                               /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  25                                                              United States District Judge
                                  26

                                  27

                                  28
